Citation Nr: 1712724	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  07-30 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1973 to December 1975.

This matter comes before the Board of Veterans' appeals (Board) on appeal of an August 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2013, the Board remanded the issue of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for further development.

In a September 2015 decision, the Board found that the Veteran was not entitled to a TDIU.  However, in a November 2016 order granting a Joint Motion for Partial Remand (JMPR), the United States Court of Appeals for Veterans Claims (CAVC) vacated the September 2015 decision and remanded the issue of entitlement to a TDIU to the Board for further review.  

In February 2017, the Veteran waived his right to have the claim returned to the RO for an adjudication in the first instance.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  


CONCLUSION OF LAW

The requirements to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

      Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Where there is a timing defect in a case, VA may cure the timing defect through compliance via proper remedial measures, such as the issuance of compliant notice letter followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The readjudication may come in the form of the issuance of a SOC following the issuance of the notice letter.  Mayfield v. Nicholson, 449 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  In its November 2013 remand the Board determined that the Veteran had not received adequate notice in regard to his claim for TDIU.  However, in December 2013 the AOJ provided the Veteran with compliant notice letter in regard entitlement to TDIU and thereafter readjudicated the claim in September 2014 SSOC. 

In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the AOJ has obtained service treatment records, and has also obtained post-service treatment records from those VA and private medical providers identified by the Veteran.  VA has also obtained the Veteran's Social Security Administration (SSA) disability file, and the RO obtained the Veteran's VA Vocational Rehabilitation file for consideration in support of his claim for TDIU.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  The Veteran has been advised of his entitlement to a hearing before the Board, but he declined such a hearing. 

During the course of the appeal the Veteran was afforded VA medical examinations in July 1999, May 2001, November 2006, July 2008, September 2009 and December 2013.  The Board finds these examinations to be adequate for the purpose of assessing the Veteran's functional limitations and ability to obtain and maintain substantially gainful employment during the period at issue.  They contain numerous assessments of the Veteran's limitations due to his service-connected disabilities over many years.  The Board finds that within the context of the totality of the evidence including subsequent treatment records, the examinations provide an adequate basis for a decision on the issue of entitlement to a TDIU. 

The Veteran's representative submitted an Appellant Brief in July 2015 asking the Board to remand the case for new medical examination of the Veteran's spine, contending that the last examination in December 2013 had become too "stale" to be a valid basis for evaluation of the thoracolumbar spine disability or entitlement to TDIU.  The Board disagrees.  The passage of time alone, without an allegation of worsening, does not warrant a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In this case neither the Veteran nor his representative has asserted, and the medical treatment records associated with the claims file since the last examination do not suggest, that the Veteran's service-connected thoracolumbar spine disability has increased significantly in severity since that examination.  Moreover, the Veteran and his representative did not argue that the VA examination was inadequate before the Court, and the adequacy of the VA examination was not part of the JMR.  Accordingly, remand for another examination is not warranted at this point.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; rather, that assessment is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub. nom.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  The Board accordingly finds that remand for new medical examination is not warranted before the issue on appeal is adjudicated.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

      TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

However, because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, the file may be submitted to the Director of Compensation Services for extra-schedular consideration if the Veteran is found to be unemployable by reason of service-connected disabilities even though he may fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) (2016). 

For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the Veteran's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required for employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The present claim for TDIU arises from a claim for increased rating that was received in July 2000.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Except as otherwise provided by law, a Veteran has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As noted above, this issue was denied by the Board in September 2015 and was subject to a JMPR in November 2016.  Specifically, the JMPR noted that the Board did not fully address the impact of the Veteran's education, training, and work history on his ability to secure or follow a substantially gainful occupation, or otherwise explain how those factors were considered.  The JMPR also noted that the Board did not adequately address the Veteran's statements during a December 2013 VA examination that he "experiences acute shooting pain to both legs while sitting down or walking" and that he "cannot sit more than 15 [minutes] or walk 30 [minutes] because [his] legs get numb."  



Factual Background

The Veteran had a VA examination of the peripheral nerves in July 1999 in which he complained of pain radiating from the back to the buttocks, as well as stiffness and diminished ability to flex.  Symptoms were aggravated by prolonged sitting, standing, lifting or bending.  The examiner did not record range of motion (ROM) but noted diminished anterior mobility and tenderness in the left lower lumbar region.  The Veteran had a wide-based, ataxic gait with a definite proprioceptive component.  The examiner characterized the Veteran's back problem as a chronic lumbar sprain condition with some mechanical findings. 

The Veteran also had a VA examination of the spine in July 1999, in which he complained of back pain with bending, lifting or jumping.  The examiner did not record ROM; based on recent magnetic resonance imaging (MRI) the examiner diagnosed degenerative disc disease of the lumbar spine.

The Veteran had a Functional Capacity Evaluation (FCE) by VA in July 2000.  The Veteran's grip strength was observed to have decreased between the morning and afternoon sessions, which was consistent with his subjective report of stiffness and "dead" feeling in both forearms, but the Veteran was also noted to be putting forth submaximal effort in grip tests.  He complained of constant radiating back pain.  The examiner observed the Veteran to walk with no signs of distress; his posture showed normal spinal curvature.  Lumbar forward flexion was limited to fingertips 10 inches from the floor; otherwise spinal ROM was normal through all planes.

In regard to his ability to maintain substantially gainful employment, the Veteran reported having been unemployed for the past year; before that he had been an airport shuttle driver before being laid off by his employer.  His previous employment had been in landscaping for about 10 years.  The Veteran stated he was currently enrolled in a two-year community college program for electrical engineering, with two semesters remaining.  The examiner had the Veteran perform a number of physical movements including standing, sitting, bending, crouching, kneeling, crawling, pushing, pulling, overhead activity, etc.  The examiner stated the Veteran put forth reasonable effort but could have performed at a higher level in some of the tasks, as shown by inconsistent performance in various activities.  The examiner stated the Veteran appeared to be generally capable of performing work through the sedentary, light and medium work categories and appeared to be able to lift 70 pounds from floor to waist and 30 pounds to above-shoulder height. 

The Veteran had a VA examination of the spine in May 2001 in which he complained of pain in the lower back associated with prolonged standing or sitting; the pain radiated to his legs and feet.  Physical examination showed no reflex or motor deficits in the lower extremities.  There was diminished sensation in the left L4, L5 and S1 nerve root.  Straight leg raising (SLR) was negative.  ROM was flexion to 25 degrees, right and left bending to 20 degrees and extension to 10 degrees; rotation was not recorded.  The examiner's diagnosis was probable degenerative disc disease of the lumbar spine.  

In December 2001 the Veteran presented to the VA neurology clinic complaining of numbness and burning pain in the upper and lower extremities for years.  In March 2002 the attending neurologist noted that the Veteran had been identified as possibly positive for the human immunodeficiency virus (HIV); if confirmed this could explain the Veteran's distal symmetrical peripheral polyneuropathy, since such symptoms are common in HIV patients.  A subsequent VA neurology treatment note in May 2002 states that the Veteran had been recently confirmed as HIV positive, and a VA neurology clinic note in December 2005 specifically notes an impression of "HIV neuropathy."

The Veteran presented to the VA neurology clinic in January 2005 complaining of a recent episode of low back pain while getting out of a car; he also reported having had radiating back pain for several years.  The Veteran denied weakness, sensory loss of bowel or bladder changes.  The clinical impression was low back pain without evidence of myelopathy or radicular involvement.  The clinician noted that a MRI in 2002 had shown a small herniated disc at L4-L5, and requested a current MRI to evaluate the progression or worsening of degenerative disc disease.  A MRI in February 2005 confirmed a small herniated disc at L4-L5.  Subsequent VA neurology follow-up in August 2005 noted there had been essentially no change in subjective complaints or clinical observations since the previous consultation.  
A VA neurology clinic note in July 2006 refers to HIV-associated symmetric sensory (small and large fiber) peripheral polyneuropathy.  A VA neurology clinic note in August 2006 notes the Veteran to be an HIV patient on highly active antiviral treatment (HAART) and having peripheral neuropathy.

The Veteran had a VA examination of the joints and the spine in November 2006 performed by a physician who reviewed the claims file.  The Veteran complained of current intermittent low back pain with intermittent radiation down both lower extremities.  Flare-up of pain was precipitated by prolonged sitting, walking or bending.  Flare-ups were attended by stiffness and limitation of motion but the examiner was unable to estimate the degree of lost function during flare-ups.  The Veteran denied bowel or bladder symptoms.  The Veteran reported managing his back pain with ibuprofen and by occasionally using a back brace, and stated that his low back pain did not interfere with his activities of daily living (ADLs).  Examination showed the Veteran to walk with normal gait.  The lumbar spine was straight and had slight tenderness over L4, L5 and S1.  Range of motion showed forward flexion from 0-50 degrees, extension to 15 degrees, and left and right lateral flexion and rotation each to 20 degrees (combined ROM 145 degrees).  There was pain toward the last few degrees of all motions.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack or endurance or incoordination.  

A Metro-Dade Office of Community Services Disability Statement was apparently executed on the Veteran's behalf by a clinician at VA in May 2002.  Significant diagnoses were HIV positive, gastroesophageal reflux disease (GERD), hypertension, peripheral neuropathy and herniated nucleus pulposus (HNP) in the lumbosacral spine.  Significant symptoms were paresthesias of the hands and feet.  The clinician stated the Veteran was capable of clerical/sedentary activity.  

In August 2005 the Veteran reported to a VA neurologist that he planned to enroll in an educational program for electrical engineering.  However, in November 2005 he reported to a VA clinician that he had started school but dropped out due to difficulties related to his HIV medications. 

A decision by the SSA in September 2006 denied the Veteran's claim for disability benefits, based on a determination that he was not shown to be disabled.  The Veteran had a Physical Residual Functional Capacity Assessment (PRFCA) in in support of his request for SSA disability benefits.  The PRFCA included an assessment by Dr. J.A. of the Veteran's functioning considering all medical conditions (including non-service connected conditions) through June 2002.  The PRFCA measured the Veteran's capacity to push/pull, stand, sit, lift, carry, manipulate and otherwise perform workplace-related tasks, and determined the Veteran to be physically capable of performing many occupational tasks including walking up to six hours and sitting up to six hours.

The November 2006 VA examiner noted recent MRI in February 2005 (showing mild congenital lumbar spine stenosis and degenerative disease of the lumbar spine most prominent at the L4-L5 level with broad central/left disc herniation resulting in moderate central canal stenosis and possible compression of the left L5 nerve root) and recent X-ray in October 2006 (showing no bony pathology of the lumbar spine).  The examiner diagnosed degenerative disc disease of the lumbosacral spine, most prominent at L4-L5 with moderate central canal stenosis by MRI.  The Veteran informed the examiner that he worked in landscaping until beginning his studies in electronics five years earlier.  The Veteran stated he hoped to graduate soon.

The Veteran had a VA examination of the joints in July 2008, performed in support of his claim for increased rating for his service-connected right elbow disability.  Examination of the right upper extremity showed decreased sensation in the hand and forearm and slightly decreased grip strength.  The examiner's relevant diagnosis was peripheral neuropathy of the right upper extremity.  The examiner also noted concurrent peripheral neuropathy in the upper and lower extremities secondary to HIV.  The Veteran had not worked since 2001 due to low back pain and peripheral neuritis; before that he had worked in landscaping and as a shuttle bus driver.

In July 2009 a VA physician specializing in infectious diseases issued a letter stating that the Veteran's medical problems included hypertension, obesity, sleep apnea, dyspnea on exertion and chronic lower extremity pain that was associated with chronic HIV infection.  There was also X-ray evidence of spinal stenosis and herniated disc.  The Veteran also had a significant problem in the past due to cocaine addiction.  The physician stated the Veteran was considered to be disabled from work based on his chronic pain, his documented chronic obstructive pulmonary disease (COPD) and his morbid obesity.  

The Veteran had another VA joints examination in September 2009, again in support of his claim for increased rating for the right elbow disability.  The examiner noted that EMG in February 2009 had shown evidence of sensory polyneuropathy of the lower extremities but no abnormalities in the upper extremities.  On this occasion the examiner did not diagnose any peripheral neuropathy of the upper extremities.  The Veteran reported that he had worked in the Safety Department of the VA Medical Center (VAMC) until two weeks earlier, but had to quit because of his medical problems.

A VA neurology clinic note in June 2010 states the Veteran has a history significant for HIV distal symmetrical sensory neuropathy, hypertension, hyperlipidemia, polysubstance abuse and syphilis.  The Veteran had an eight-year history of symmetrical dysesthesias and paresthesias and was diagnosed with HIV sometime after the onset of these symptoms.  The clinician performed sensory and motor examinations of the upper and lower extremities and noted observations in detail.  The clinical impression was severe advanced-stage distal symmetrical neuropathy due to HIV, with symptoms stable.  

A VA MRI of the lumbar spine in October 2010 showed no spinal canal or foraminal stenosis and no change since 2005.

The Veteran had a VA examination of the spine in June 2011, performed by an examiner who reviewed the claims file.  The Veteran complained of increasing pain and stiffness in the lower back.  He denied interval treatment, physical therapy or injections.  Oral pain medications provided only fair relief.  The Veteran denied bowel or bladder problems or erectile dysfunction and denied numbness, paresthesias, falls or unsteadiness.  The Veteran described his pain as constant, moderate, sharp and radiating into both legs.  He also complained of weakness, stiffness, spasms and decreased motion.  He denied incapacitating episodes of IVDS and stated he could walk 1-3 miles.  Physical examination showed normal posture and appearance, normal gait and normal spine contour, without ankylosis.  The paraspinal muscles showed pain, tenderness and guarding but no atrophy, spasm or weakness.  Range of motion was flexion from 0-80 degrees, extension 0-30 degrees and all other motions (left and right lateral flexion and left and right lateral rotation) 0-30 degrees (combined ROM 230 degrees).  There was pain on motion and pain with repetitive motion, but repetitive motion did not cause additional limitation of ROM. Neurological examination was grossly normal.  The examiner diagnosed lumbar strain and stated that the impairment of activities of daily living (ADLs) associated with the disability was poor mobility due to pain. 

Review of the Veteran's VA education file shows he was recently enrolled in courses at Miami-Dade Community College, for which he received financial assistance under a VA individual written rehabilitation plan (IWRP).  The stated objective of the course was to obtain and maintain employment in the occupational field of electrical engineering or related field, with an anticipated course completion date in April 2015.  In accepting the Veteran into the program, a VA vocational manager determined in December 2011 that the objective of electronic engineer would entail reasonably sedentary work within the Veteran's limits and abilities.  

Clinical treatment records associated with Virtual VA show the Veteran presented to the VA pain clinic in November 2013 complaining of low back pain and leg pain.  The Veteran had a recent steroid injection in October 2013 that had decreased his back pain to 90 percent.  Examination showed the Veteran to have normal gait without limping.  The spine was not painful with extension but ROM was not recorded.  The clinical impression was chronic low back pain (CLBP) of multifactorial etiology including herniated disc and spondylosis, significantly improved with recent bilateral L5-S1 steroid injections.  The examiner noted there were no neurological deficits.  The Veteran's complaint of buckling of the legs was likely related to peripheral neuropathy and deconditioning as there was no indication in MRI of any spinal cord compression and no sign of cauda equina. 

The Veteran's most recent examinations of the back and peripheral nerves were performed in December 2013 by an examiner who reviewed the claims file.  The Veteran complained primarily of pain and weakness in the legs.  His back pain had been relived approximately 80 percent by steroid injections.  The Veteran denied bowel or bladder impairment.  The Veteran reported a flare-up one year before in which he was "on the floor for two weeks" (the examiner noted that this was not documented in treatment records) and stated that during flare-up he would have 0 degrees of flexion.  The Veteran endorsed regularly using a brace or cane.  Physical examination showed ROM of flexion to 5 degrees; extension to 10 degrees; right lateral flexion to 10 degrees; left lateral flexion to 15 degrees; and right and left lateral rotation each to 20 degrees (combined ROM 90 degrees).  Objective indication of pain was at the end point indicated.  The examiner indicated that the Veteran's ROM did not conform to normal due to his increased body habitus.  

Repetitive motion actually caused no change in flexion, extension or right lateral flexion but caused improvement in left lateral flexion (15 degrees) and in left and right lateral rotation (25 degrees each).  Although repetitive movement caused no additional limitation of ROM, it did cause less movement than normal; pain on movement; and interference with sitting, standing or weight-bearing.  There was no spasm or guarding resulting in abnormal gait or spinal contour.  The spine was not ankylosed.  Motor strength examination was normal.  Reflexes and sensory were absent in the lower extremities.  SLR was positive.  There was no radicular pain or any other signs or symptoms due to radiculopathy and there were no other neurologic abnormalities or findings.  The Veteran did not have IVDS. 

The Veteran reported that numbness in the legs and lower arms began shortly after release from service (the examiner noted the Veteran was discharged from service in 1975 and the first clinical notation of sensory neuropathy in the upper extremities was in 1995).  The examiner noted that neurology notes from 2002 make the connection of the Veteran's peripheral neuropathy to his HIV infection.  The examiner performed a clinical examination of the peripheral nerves and noted observations in detail.  The examiner diagnosed peripheral nerve disease of the upper (and lower) extremities.  The examiner diagnosed lumbosacral strain.  The examiner stated the Veteran's bilateral lower extremity symptoms were diffuse and did not follow a root distribution or correlate with imaging; therefore, the Veteran did not appear to have radiculopathy but rather had polyneuropathy.  The Veteran reported he last worked as a shuttle driver in 2003 and was now in school fulltime to be an electrician.

The Veteran submitted a VA Form 21-4192 (Request for Employment Information) in April 2014, stating he had last worked full time in April 2001 as a driver, and that he was no longer working in that capacity in order to attend school full time.

Treatment records show that the Veteran presented to the VA pain clinic in July 2014 complaining of continued and increasing low back pain that was multifactorial, related to degenerative disc disease of the lumbar spine and also to peripheral neuropathy of the lower extremities.  Medications were not providing the same degree of relief as before.  The Veteran had a series of nerve blocks and steroid injections that provided only transient relief, and acupuncture actually increased the pain.  Physical examination showed the Veteran to walk without a limp but he was deconditioned.  The Veteran declined ROM examination, citing pain.  MRI showed patent canal and foramina with no neural compression, unchanged since 2005.  The clinical assessment was CLBP of multifactorial etiology, pain in the lower extremities related to HIV peripheral neuropathy and no neurological defect.

A September 2015 VA psychiatry note shows that while the Veteran underwent surgery on his neck, he was recovering with physical therapy and continued abstinence, continued to enjoy college, and was doing well academically.  

Analysis

The Veteran has the following service-connected disabilities.  Prior to July 17, 2000, the Veteran was service connected for the residuals of trauma to the right heel, rated as noncompensable; a right elbow disability, rated as noncompensable; and a lumbosacral spine strain rated as 10 percent disabling.  Effective from July 17, 2000, the thoracolumbar spine disability was increased to 20 percent; peripheral neuropathy of the right lower extremity was rated at 10 percent; peripheral neuropathy of the left lower extremity was rated at 10 percent; and a right elbow disability and right heel disability remained noncompensable.  Prior to July 17, 2000, his combined evaluation was 10 percent.  Effective July 17, 2000, his combined rating was 40 percent.  Effective May 31, 2006, his right elbow was increased to 10 percent.  Effective December 14, 2013, his lumbar spine strain was increased to 40 percent, and his combined rating has been 60 percent from that date.  Accordingly, he does not meet the threshold criteria for TDIU under 4.16(a) cited above at any point during the appeal period.  Nevertheless, the Board must consider whether referral under 38 C.F.R. § 4.16(b) is warranted.

After considering the totality of the evidence including the records noted above, the Board finds that the evidence does not show the Veteran is unemployable due to his service-connected disabilities.  Although the Veteran asserts having been too disabled to work since April 2001, there is ample evidence since that date showing the Veteran to be capable of meeting the physical demands of sedentary employment.  See July 2000 FCE; Metro-Dade Office of Community Services Disability Statement in May 2002; SSA PRFCA in September 2006; VA vocational manager determination in December 2011.  As noted above, the medical and vocational opinion evidence of record consistently indicates that the Veteran's limitations from his service-connected disabilities do not preclude the performance of sedentary work.  The Board affords these opinions probative weight as they are consistent with each other and the preponderance of the evidence to the extent that they show the Veteran is capable at at least sedentary work.

The Board specifically considered the Veteran's statements during a December 2013 VA examination that he "experiences acute shooting pain to both legs while sitting down or walking" and that he "cannot sit more than 15 [minutes] or walk 30 [minutes] because [his] legs get numb."  The Board acknowledges similar statements throughout the record indicate the Veteran had difficulty with prolonged walking and standing and used assistive devices at times during the period at issue.  However, the Board finds that the preponderance of the evidence including the medical opinion evidence cited above indicates the Veteran can still perform sedentary work.  

Recent VA medical records from 2015 confirm that the Veteran is capable of walking with or without assistive devices.  See, e.g, November 2015 Neurosurgery Outpatient Note from Miami VA Medical Center.  Even assuming the Veteran could not sit for more than 15 minutes or walk for more than 30 minutes at a time, the preponderance of the evidence indicates the Veteran could still perform jobs that would allow the Veteran to sit or stand at will, or take breaks to sit or stand as needed.  

The Board carefully examined applicable vocational factors in determining whether the Veteran is capable of obtaining, adjusting to, and maintaining substantially gainful sedentary employment.  Specifically, the Board considered the Veteran's education, training, and work history.  The Board notes that the evidence of record shows that the Veteran has a high school education and a history of semi-skilled or skilled work experience including work as a landscaper and shuttle driver.  See, e.g., May 2001 VA examination for mental disorders.  Furthermore, the Board notes that the Veteran's service records including his Certificate of Discharge show he performed duties as an Electrical Lineman Specialist and Lineman Repairman.  See also May 2001 VA examination for mental disorders.

Since the filing of the Veteran's claim, the Veteran has successfully attended and completed many college courses with the intention of obtaining a degree in electrical engineering, a field containing sedentary jobs.  By attending college and passing many courses, the Board finds that the Veteran has demonstrated an ability to maintain a level of concentration, persistence, and pace necessary to perform some complex work, which increases the ability of the Veteran to obtain and maintain substantially gainful employment in jobs that require problem solving or skills associated with electrical engineering. 

Accordingly, the Board finds the preponderance of the evidence shows that the Veteran possesses the education, training, and work experience sufficient to adjust to and perform at least some semi-skilled or skilled sedentary work.  Furthermore, the Board finds that evidence of record does not establish that the Veteran has deficiencies in education, training, or prior work experience that would prevent him from obtaining and maintaining simple, unskilled sedentary employment.  
The Board did consider the opinion of a VA infectious diseases specialist, who stated in July 2009 that the Veteran was too disabled to work, but the physician based this determination on nonservice-connected COPD, nonservice-connected morbid obesity and on chronic pain (citing spinal stenosis and herniated disc on X-ray but also citing chronic lower extremity pain associated with chronic HIV infection).  Therefore, the Board finds that it does not support the conclusion that the Veteran is unemployable as a result of his service-connected disabilities. 

Other records show that some of the Veteran's functional limitations and difficulties obtaining employment during the period at issue were associated with his HIV and substance use disorders, which are not service-connected disabilities.  See e.g., March 2008 Social Work E & M Note in Miami VA Psychosocial Residential Rehabilitation Treatment Program (PRRTP) records (noting the Veteran's report that the use of drugs has led to the loss of jobs).  The record also shows the Veteran has a history of arrests and incarceration during the period at issue as well.  See id.  In sum, the evidence suggests that the Veteran has difficulty obtaining employment from his non-service-connected disabilities, which cannot be considered under 38 C.F.R. § 4.16. 

Based on the evidence and analysis above the Board finds the criteria for entitlement to a TDIU are not met.  The Veteran does not meet the schedular requirements for a TDIU, and preponderance of the evidence shows that the Veteran is capable of substantially gainful employment.  Accordingly, referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted, and the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


